
	
		II
		Calendar No. 399
		111th CONGRESS
		2d Session
		H. R. 2288
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 19, 2010
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To amend
		  Public Law
		  106–392 to maintain annual base funding for the Upper Colorado
		  and San Juan fish recovery programs through fiscal year 2023.
	
	
		1.Short titleThis Act may be cited as the
			 Endangered Fish Recovery Programs
			 Improvement Act of 2010.
		2.Reauthorization
			 of fish recovery programsSection 3(d)(2) of
			 Public Law
			 106–392 (114 Stat. 1604 and 1605) is amended by inserting at
			 the end the following: For fiscal years 2012 through 2023, there are
			 hereby authorized to be appropriated such sums as may be necessary to provide
			 for the annual base funding for the Recovery Implementation Programs above and
			 beyond the continued use of power revenues to fund the operation and
			 maintenance of capital projects and monitoring..
		
	
		
			Passed the House of
			 Representatives May 18, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
		May 19, 2010
		Read twice and placed on the calendar
	
